EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements (Nos. 333-31064, 333-64986. 333-55402, 333-87504, 333-135340 and 333-149641) on Forms S-8 of j2 Global, Inc. and subsidiaries of our reports dated February 27, 2012, relating to our audits of the consolidated financial statements, the financial statement schedule and internal control over financial reporting, which appear in this Annual Report on Form 10-K of j2 Global, Inc. for the year ended December 31, 2011. SingerLewak LLP Los Angeles, California February 27, 2012
